Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered November 13, 1990, convicting him of grand larceny in the fourth degree (two counts) and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that the trial court should have conducted an inquiry into whether one of the jurors was sleeping during the jury instructions. While such an occurrence might render a juror grossly unqualified to render a verdict (see, CPL 270.35; People v Valerio, 141 AD2d 585), the trial court observed the jury while giving the instructions and was satisfied that the juror in question had not been asleep. Since the trial court had the benefit of its own observations, there was no need to conduct an inquiry (see, People v Richardson, 180 AD2d 902). Mangano, P. J., Thompson, Balletta and Joy, JJ., concur.